Case 1:19-cv-19176-RMB-JS Document 16 Filed 01/31/20 Page 1 of 1 PageID: 216



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

 HALL OF FAME SPORTS MEMORABILIA,
 INC.
                     Plaintiff,
      v.                                    Civil No. 19-19176 (RMB/JS)

 NBA PROPERTIES, INC., et al.

                         Defendants.

                            SCHEDULING ORDER

     This Scheduling Order confirms the directives given to
counsel at the scheduling conference pursuant to Rule 16, Federal
Rules of Civil Procedure on January 30, 2020; and the Court noting
the following appearances: Tracy Quinn, Esquire appearing for
plaintiff; Frederick Whitmer, Esquire appearing on behalf of the
defendants

     It is this 30th day of January, 2020, hereby ORDERED:

     1.   With the consent of the parties all formal discovery is
STAYED pending further Order of the Court.

     2.   The Court will hold an in-person settlement conference
on March 25, 2020. The parties shall meet with the Court at 2:00
p.m. The parties and their clients shall meet in the Judge Joseph
Irenas E. Conference Room at 10:00 a.m.

THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER MAY RESULT
     IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P. 16(f).

                                      s/ Joel Schneider
                                      JOEL SCHNEIDER
                                      United States Magistrate Judge




                                     1
